Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2015

                                       No. 04-15-00253-CV

                    IN THE INTEREST OF N.I.V.S. & M.C.V.S., Children,

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-04420
                           Honorable Gloria Saldana, Judge Presiding


                                          ORDER
        This is an attempted appeal from temporary orders in a suit affecting the parent-child
relationship. On March 16, 2015, Dino Villarreal, the appellee, filed an original petition to
adjudicate parentage, seeking an adjudication of parentage and a determination of
conservatorship, possession and access, and child support for the children the subject of the suit.
On April 23, 2015, Sandra Sandoval, the appellant, filed a notice of appeal stating that on April
22, 2015, the trial court had issued an order that resolved all claims in the original petition. After
having reviewed the clerk’s record, we are of the opinion that the trial court has not rendered an
order finally disposing of all issues and parties pending before the court, and therefore, we lack
jurisdiction over this appeal.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001). A judgment or order is final for purposes of appeal if it actually
disposes of all pending parties and issues before the court. Id. Interlocutory orders may be
appealed only when expressly permitted by statute. Bally Total Fitness Corp. v. Jackson, 53
S.W.3d 352, 352 (Tex. 2001). The Texas Family Code specifically precludes the interlocutory
appeal of temporary orders in suits affecting the parent-child relationship. See TEX. FAM. CODE
ANN. § 105.001 (e) (West 2014).

       We, therefore, ORDER appellant to show cause in writing by August 12, 2015 why
this appeal should not be dismissed for lack of jurisdiction. We suspend all appellate
deadlines pending our determination of whether we have jurisdiction over this appeal.




                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court